

113 S1624 IS: VOW to Hire Heroes Extension Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1624IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Blumenthal (for himself, Mr. Udall of New Mexico, Mr. Merkley, Mrs. Shaheen, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the work opportunity credit for hiring veterans, and for other purposes.1.Short titleThis Act may be cited as the
			 VOW to Hire Heroes Extension Act of 2013.2.Extension of work
			 opportunity credit for veterans(a)In
			 generalSubparagraph (B) of section
			 51(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 after December 31, 2013. and inserting “after—(i)December 31, 2017, in the case of a qualified veteran, and(ii)December 31, 2013, in the case of any other individual..(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2013.3.Simplified
			 certification of veteran status(a)In
			 generalSubparagraph (D) of section 51(d)(13) of the Internal
			 Revenue Code of 1986 is amended to read as follows:(D)Pre-screening
				of qualified veterans(i)In
				generalSubparagraph (A) shall be applied without regard to
				subclause (II) of clause (ii) thereof in the case of an individual seeking
				treatment as a qualified veteran with respect to whom the pre-screening notice
				contains—(I)qualified veteran
				status documentation,(II)qualified proof
				of unemployment compensation, and(III)an affidavit
				furnished by the individual stating, under penalty of perjury, that the
				information provided under subclauses (I) and (II) is true.(ii)Qualified
				veteran status documentationFor purposes of clause (i), the term
				qualified veteran status documentation means any documentation
				provided to an individual by the Department of Defense or the National Guard
				upon release or discharge from the Armed Forces which includes information
				sufficient to establish that such individual is a veteran.(iii)Qualified
				proof of unemployment compensationFor purposes of clause (i),
				the term qualified proof of unemployment compensation means, with
				respect to an individual, checks or other proof of receipt of payment of
				unemployment compensation to such individual for periods aggregating not less
				than 4 weeks (in the case of an individual seeking treatment under paragraph
				(3)(A)(iii)), or not less than 6 months (in the case of an individual seeking
				treatment under clause (ii)(II) or (iv) of paragraph (3)(A)), during the 1-year
				period ending on the hiring
				date..(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.4.Credit made
			 available against payroll taxes in certain circumstances(a)In
			 generalParagraph (2) of section 52(c) of the Internal Revenue
			 Code of 1986 is amended—(1)by striking
			 qualified tax-exempt
			 organizations in the heading and inserting
			 certain
			 employers, and(2)by striking
			 by qualified tax-exempt organizations and inserting by
			 certain employers.(b)Credit allowed
			 to certain for-Profit employersSubsection (e) of section 3111 of
			 the Internal Revenue Code of 1986 is amended—(1)by inserting
			 or a qualified for-profit employer after If a qualified
			 tax-exempt organization in paragraph (1),(2)by striking
			 with respect to whom a credit would be allowable under section 38 by
			 reason of section 51 if the organization were not a qualified tax-exempt
			 organization in paragraph (1),(3)by inserting
			 or for-profit employer after employees of the
			 organization each place it appears in paragraphs (1) and (2),(4)by inserting
			 in the case of a qualified tax-exempt organization, before
			 by only taking into account in subparagraph (C) of paragraph
			 (3),(5)by inserting
			 or for-profit employer after the organization in
			 paragraph (4),(6)by redesignating
			 subparagraph (B) of paragraph (5) as subparagraph (C) of such paragraph, by
			 striking and at the end of subparagraph (A) of such paragraph,
			 and by inserting after subparagraph (A) of such paragraph the following new
			 subparagraph:(B)the term
				qualified for-profit employer means, with respect to a taxable
				year, an employer not described in subparagraph (A), but only if—(i)such employer
				does not have profits for any of the 3 taxable years preceding such taxable
				year, and(ii)such employer
				elects under section 51(j) not to have section 51 apply to such taxable year,
				and,
				and(7)by striking
			 has meaning given such term by section 51(d)(3) in subparagraph
			 (C) of paragraph (5), as so redesignated, and inserting means a
			 qualified veteran (within the meaning of section 51(d)(3)) with respect to whom
			 a credit would be allowable under section 38 by reason of section 51 if the
			 employer of such veteran were not a qualified tax-exempt organization or a
			 qualified for-profit employer.(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsections (a) and (b).
			 Amounts appropriated by the preceding sentence shall be transferred from the
			 general fund at such times and in such manner as to replicate to the extent
			 possible the transfers which would have occurred to such Trust Fund had such
			 amendments not been enacted.(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to individuals who begin work for the employer after the date of the enactment
			 of this Act.5.ReportNot later than 2 years after the date of the
			 enactment of this Act, and annually thereafter, the Commissioner of Internal
			 Revenue, in consultation with the Secretary of Labor, shall report to the
			 Congress on the effectiveness and cost-effectiveness of the amendments made by
			 sections 2, 3, and 4 in increasing the employment of veterans. Such report
			 shall include the results of a survey, conducted, if needed, in consultation
			 with the Veterans' Employment and Training Service of the Department of Labor,
			 to determine how many veterans are hired by each employer that claims the
			 credit under section 51, by reason of subsection (d)(1)(B) thereof, or 3111(e)
			 of the Internal Revenue Code of 1986.6.Treatment of
			 Possessions(a)Payments to
			 possessions(1)Mirror code
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States with a mirror code tax system amounts equal to
			 the loss to that possession by reason of the amendments made by this Act. Such
			 amounts shall be determined by the Secretary of the Treasury based on
			 information provided by the government of the respective possession of the
			 United States.(2)Other
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States which does not have a mirror code tax system
			 the amount estimated by the Secretary of the Treasury as being equal to the
			 loss to that possession that would have occurred by reason of the amendments
			 made by this Act if a mirror code tax system had been in effect in such
			 possession. The preceding sentence shall not apply with respect to any
			 possession of the United States unless such possession establishes to the
			 satisfaction of the Secretary that the possession has implemented (or, at the
			 discretion of the Secretary, will implement) an income tax benefit which is
			 substantially equivalent to the income tax credit in effect after the
			 amendments made by this Act.(b)Coordination
			 with credit allowed against united states income taxesThe credit
			 allowed against United States income taxes for any taxable year under the
			 amendments made by this Act to section 51 of the Internal Revenue Code of 1986
			 to any person with respect to any qualified veteran shall be reduced by the
			 amount of any credit (or other tax benefit described in subsection (a)(2))
			 allowed to such person against income taxes imposed by the possession of the
			 United States by reason of this section with respect to such qualified veteran
			 for such taxable year.(c)Definitions and
			 special rules(1)Possession of
			 the united statesFor purposes of this section, the term
			 possession of the United States includes American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 and the United States Virgin Islands.(2)Mirror code tax
			 systemFor purposes of this section, the term mirror code
			 tax system means, with respect to any possession of the United States,
			 the income tax system of such possession if the income tax liability of the
			 residents of such possession under such system is determined by reference to
			 the income tax laws of the United States as if such possession were the United
			 States.(3)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this section shall be treated in the same
			 manner as a refund due from credit provisions described in such section.